FILED
                               NOT FOR PUBLICATION                            AUG 21 2013

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



ROBERT PAUL,                                       No. 13-15322

                 Plaintiff - Appellant,            D.C. No. 1:11-cv-00769-DLB

  v.
                                                   MEMORANDUM *
KATHLEEN ALLISON, Warden at
CSATF State Prison, Corcoran; et al.,

                 Defendants - Appellees.



                      Appeal from the United States District Court
                         for the Eastern District of California
                     Dennis L. Beck, Magistrate Judge, Presiding **

                              Submitted August 14, 2013 ***

Before:         SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Robert Paul, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                Paul consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violated his Eighth Amendment rights by failing to prevent and adequately treat his

shoulder injury. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the district court’s dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes,

213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Paul’s Eighth Amendment claim

against defendants Onyeje, Mora, and Naverette because Paul failed to allege facts

showing that these defendants knew of and disregarded an excessive risk to Paul’s

health or safety. See Toguchi v. Chung, 391 F.3d 1051, 1057-58 (9th Cir. 2004) (a

prison official is deliberately indifferent only if he or she knows of and disregards

an excessive risk to an inmate’s health and safety; neither a prisoner’s difference of

opinion concerning the course of treatment nor mere negligence in diagnosing or

treating a medical condition amounts to deliberate indifference).

      The district court properly dismissed Paul’s Eighth Amendment failure-to-

train claim against defendant Allison because Paul failed to allege facts

demonstrating that Allison was personally involved in causing his injury, was

aware that any training program was inadequate, or that a pattern of similar

incidents existed. See Connick v. Thompson, 131 S. Ct. 1350, 1360 (2011) (noting

that actual or constructive notice that a training program is inadequate and a pattern

of similar constitutional violations are usually necessary to demonstrate deliberate


                                           2                                    13-15322
indifference for purposes of failure to train); Maxwell v. County of San Diego, 708

F.3d 1075, 1086 (9th Cir. 2013) (“A supervisor is liable under § 1983 for a

subordinate’s constitutional violations if the supervisor participated in or directed

the violations, or knew of the violations and failed to act to prevent them.” (citation

and internal quotation marks omitted)).

      AFFIRMED.




                                           3                                    13-15322